BAILEY BROWN, Senior Circuit Judge.
Harvey Wilmer, a black employee of Tennessee Eastman Company (“Eastman”), appeals the grant of summary judgment in favor of Eastman on Wilmer’s claim of racial discrimination in his discharge brought under 42 U.S.C. § 19811 and under a state law theory of breach of employment contract. We agree with the result in the district court that Wilmer’s § 1981 claim is barred by the recent Supreme Court decision in Patterson v. McLean Credit Union, 491 U.S. 164, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989).2 Moreover, we also affirm the grant of summary judgment in favor of Eastman on the breach of contract claim.
I.
Wilmer was fired by Eastman for what Eastman termed unsatisfactory job performance. Wilmer claimed that the firing was the culmination of racially diserimina-tory treatment toward him by certain Eastman supervisors. He sued Eastman pursuant to § 1981, both for racially discriminatory treatment during his term of employment and for the firing. The district court dismissed the § 1981 claim of discriminatory treatment on the job, holding that it was barred by the statute of limitations.3
Wilmer originally also brought a claim pursuant to Tenn.Code Ann. § 4-21-301, the Tennessee Human Rights Act, which the district court dismissed because Wilmer had failed to appeal an agency determination that was adverse to him. This holding also is not a subject of appeal.
While the § 1981 discharge claim was pending, the Supreme Court granted certiorari in Patterson v. McLean Credit Union, 805 F.2d 1143 (4th Cir.1986), cert. granted, 484 U.S. 814, 108 S.Ct. 65, 98 L.Ed.2d 29 (1987), in order to revisit the question whether § 1981 authorizes suits against private parties. Wilmer and Eastman made a joint motion for postponement of Wilmer’s case in light of the fact that a holding in favor of the employer in Patterson would dispose of Wilmer’s § 1981 claim. The court granted the joint motion.
The Supreme Court decided in Patterson that § 1981 does authorize suits against private actors, but not in all cases of employment discrimination. Patterson, 109 S.Ct. at 2373.
Wilmer then moved to amend his complaint to add a state law claim of breach of the employment contract between Eastman and himself. Eastman responded with a motion for summary judgment, contending that Patterson barred Wilmer’s § 1981 claim and that, as a matter of law, the employee handbook and posted company policy statements on which Wilmer was relying for his tendered contract claim did not create any contractual guaranties.
The district court granted Eastman’s motion on the § 1981 claim. As to the contract claim, the court granted Wilmer’s mo*1162tion to amend the complaint. However, the court warned Wilmer that Eastman’s position on this claim was very persuasive. It advised Wilmer that he had to set forth specific evidence to show a genuine issue of material fact concerning whether the statements in the handbook afforded Wilmer a guaranty and, if so, whether an express disclaimer that appeared in the handbook applied to such guaranty.
Wilmer responded with his affidavit.4 He referred to “pages 3 and 4 of the manual,” conversations with Eastman supervisors, and the company’s posting equal employment policy statements on company bulletin boards as the evidence that created a genuine issue of material fact concerning whether there was a contractual guaranty.
The district court granted Eastman’s motion for summary judgment. It held that Wilmer had not produced sufficient evidence to show that, under Tennessee law, there was a genuine issue as to whether a contract guaranty existed. Wilmer then appealed both the § 1981 claim and the contract claim to this court.
II.
We begin our analysis by stating the rule that this court is to review a grant of summary judgment de novo. Storer Communications, Inc. v. National Ass’n of Broadcast Employees & Technicians, 854 F.2d 144, 146 (6th Cir.1988). Summary judgment is appropriate when there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
Wilmer challenges the district court's holding that Patterson bars his § 1981 claim. He does not, as heretofore stated, contend that Patterson, if applicable, would not bar a claim by an employee under § 1981 for an allegedly discriminatory discharge. He argues, instead, that Patterson should not apply retroactively to his case.5 We disagree.
The general rule is that a federal court is to apply the rule of law that is in effect at the time the court renders its decision. Goodman v. Lukens Steel Co., 482 U.S. 656, 662, 107 S.Ct. 2617, 2621-22, 96 L.Ed.2d 572 (1987); Lund v. Shear-son/Lehman/American Express, Inc., 852 F.2d 182, 183 (6th Cir.1988). This court followed this rule as to the Patterson holding in Risinger v. Ohio Bureau of Workers’ Compensation, 883 F.2d 475, 479 (6th Cir.1989), when it held that Patterson barred a § 1981 claim of racially hostile work environment, the facts of which occurred prior to the Patterson holding.
Wilmer does not address the Risinger case. Instead, he rests his challenge to the retroactive application of Patterson specifically on Chevron Oil v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971), which created a narrow exception to the rule of Goodman v. Lukens Steel Co., supra. If a party meets certain criteria as stated in Chevron Oil, the newly announced rule at issue in a case will not be applied retroactively to it. Chevron, 404 U.S. at 106-07, 92 S.Ct. at 355-56. However, although we recognize that this court in Risinger did not expressly apply a Chevron Oil analysis, it clearly applied Patterson retroactively. Accordingly, we follow Risinger here, as it is the law of the Sixth Circuit. See also Prather v. Dayton Power & Light Co., 918 F.2d 1255 (6th Cir.1990), which expressly applies Patterson retroactively and applies it in a discharge case.6
*1163Because we hold that Patterson should be applied to Wilmer’s case, we affirm the district court’s grant of summary judgment in favor of Eastman on the § 1981 claim.
III.
Wilmer also challenges the grant of summary judgment in favor of Eastman on his breach of contract claim. We apply Tennessee law to decide this issue.
Tennessee follows the employment-at-will doctrine. This means that employment may be terminated by the employer or the employee at any time without cause. Graves v. Anchor Wire Corp., of Tenn., 692 S.W.2d 420 (Tenn.Ct.App.1985). Even an express contract between an employer and an employee that does not state a definite time period is a contract for employment-at-will. Id. at 422.
Wilmer does not argue that he had a contract for a definite period of time such' that he could not be fired without cause. Instead, he asserts that there is a genuine issue of material fact as to whether Eastman guaranteed by contract that he would not be fired because of his race. He contends that the employee manual that he was given upon being hired, the manual together with policy statements that were posted on the company bulletin board, or the posted policy statements alone are sufficient to survive summary judgment on the question of whether the alleged contract guaranty existed.
In Tennessee, an employee handbook or manual does not create a guaranteed contract right unless the language in the handbook manifests contractual intent on the employer’s part or states that the policy included therein is guaranteed. Smith v. Morris, 778 S.W.2d 857, 858 (Tenn.Ct.App.1989); cf. Hamby v. Genesco, Inc., 627 S.W.2d 373, 375-76 (Tenn.Ct.App. 1981).
In the instant case, the relevant portions of the manual provided:
[The Policy Statement, on page 4]
Equal Employment Opportunity: It is Eastman’s policy to provide equal opportunity for all qualified persons; to prohibit unlawful discrimination in employment practices, compensation practices, personnel procedures, and the administration of benefit plans and other programs; and to promote a full realization of equal employment opportunity through continuing affirmative action throughout the Company establishments. [The Disclaimer, on page 6 within the same section of the manual as the Policy Statement]
All statements contained in this section are intended to reflect general policies, principles, and procedures, do not represent a contractual commitment on the part of the Company, and may be changed at any time without notice.
These statements clearly are not adequate under Tennessee law to create any contractual guaranty. In fact, the disclaimer expressly states that there is a lack of contractual intent on the part of the employer as to, inter alia, the equal opportunity statement.
Moreover, the disclaimer apparently prevents the employee manual, absent some other guaranteed provisions therein, none of which Wilmer offered either to this court or to the district court, from constituting part of any contract between Wilmer and Eastman. Therefore, there is no basis for Wilmer’s suggestion that the manual and posted policy statements together created a contract.
Wilmer argues in the alternative that the posted policy statements, standing alone, created a contractual guaranty. The statements on which Wilmer relies provided in pertinent part:
In adherence to this policy, we will not discriminate against any employee or applicant for employment because of race, color,....
This policy applies to all matters pertaining to employment, such as recruiting, *1164hiring, training, on-the-job treatment, and promotion;....
I [the company president] personally endorse this policy and support continued progress and further achievements and in doing so commit all of us who can in any way contribute.
Beside the fact that these statements make no mention of discharges, they, standing alone, as the district court determined, fail to manifest any contractual intent, and they include no guaranties. Therefore, they fail to create a genuine issue of material fact as to whether Eastman had guaranteed by contract not to fire Wilmer on account of his race.
IV.
The dissent argues that Patterson does not apply to a claim under § 1981 for a discriminatory discharge. However, as we have made clear, supra, Wilmer does not contend, on appeal, that Patterson, if given retroactive effect, does not apply to this § 1981 claim. Further, in Prather, supra, this court has applied Patterson in a discharge case. Moreover, and in any event, since we herein hold that, under Tennessee law, Wilmer was an employee at will and had no contract of employment, Wilmer could not in this action recover for a discriminatory discharge in breach of contract.
V.
Because we determine that the district court’s decision holding that Wilmer has no claim for relief under § 1981 must be affirmed, and because we find no genuine issue of material fact as to whether the employee manual or the posted policy statements created any contractual guaranties, we AFFIRM the grant of summary judgment in favor of Eastman.

. Section 1981 provides:
All persons within the jurisdiction of the United States shall have the same right in every State and Territory to make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for the security of persons and property as is enjoyed by white citizens, and shall be subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.
42 U.S.C. § 1981 (1981).


. As will be seen infra, Wilmer does not contend on appeal that Patterson, if applicable, does not bar his § 1981 claim. He contends only that Patterson should not be applied to a discharge claim where the discharge occurred before that decision.


.Wilmer does not appeal this decision.


. Wilmer claims in his brief that he responded with two personal affidavits, one dated August 4, 1989, and one dated August 8, 1989. Only the latter affidavit was provided to this court in the Joint Appendix.


. Wilmer takes this position although he had agreed with Eastman to postpone consideration of his case by the district court pending the decision by the Supreme Court on the ground that Patterson might be dispositive. He, nevertheless, now asserts that Patterson should not be given retroactive effect.


. In addition to the published Risinger opinion, this court has applied Patterson retroactively in at least four unpublished opinions. See Jones v. City of Cleveland, 898 F.2d 154 (6th Cir.1990) (discharge claim); Bell v. Krogers, Inc., 897 F.2d 529 (6th Cir.1990) (transfer claim); Singleton v. *1163Kellogg Co., 890 F.2d 417 (6th Cir.1989) (discharge claim); Becton v. Burlington N. R.R., 878 F.2d 1436 (6th Cir.1989) (claims of harassment and demotion). Since these are unpublished opinions, we do not rely on them as authority.